I concur. This is a motion by respondent to strike from the record a bill of exceptions printed in the transcript. The motion is not based upon the record itself, but upon affidavits filed here originally, tending to prove that the appellant did not propose his bill of exceptions within the time prescribed by the code.
When a bill of exceptions or statement has been settled and allowed by the trial court, the question whether the appellant has proceeded regularly in obtaining a settlement cannot be tried in an original proceeding in this court, upon evidence aliunde
the record. It can only be raised upon the record itself, and must be decided upon the exceptions reserved by the respondent at the time of the settlement, and incorporated in a bill of exceptions.
If any valid objection to the consideration of the bill attacked by this motion appears in the record, it will be given its due consideration and effect by the Department to which the cause has been assigned.
  The motion should be dismissed. *Page 17